Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00692-CV


  SHAHEM BARAZI, THE BLACK STONE BUILDER, INC., AND THE
        BLACK STONE MANAGEMENT, INC., Appellants

                                        V.

                         ZUHER SALAMEH, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-22665


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 29, 2015. On August 20,
2015, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.